Judgment insofar as it dismisses the complaint as to defendant Niagara Frontier Transit System, Inc., affirmed, with costs; judgment insofar as it dismisses the complaint as to Joseph Zoladz, Doing Business under the Name of Joseph Zoladz Lumber Company, reversed on the law and facts and a new trial granted, with costs to appellant to abide the event, on the ground that the evidence presented questions of fact as to that defendant’s negligence. All concur, Piper, J., not voting. (Appeal from a judgment of Erie Trial Term, dismissing the complaint as to both defendants in a bus line negligence action.) Present — McCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ.